 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10   JULIE S. PUTTERMAN, a single woman,,

11                                           Plaintiff,   NO. C18-376 RSM

12           v.                                           STIPULATION AND ORDER OF
                                                          DISMISSAL WITH PREJUDICE
13   SUPREME CHAIN LOGISTICS, LTD., a
     foreign corporation; DAVINDER S. NEELE,
14   an Employee of SUPREME CHAIN
     LOGISTICS, LTD., and JANE DOE NEELE,
15   husband and wife and their marital
     community; STATE FARM MUTUAL
16   AUTOMOBILE INSURANCE COMPANY,
     a Foreign Insurer; and DOES 1-10,
17
                                      Defendants.
18
                                        I.         STIPULATION
19
             IT IS HEREBY STIPULATED AND AGREED by and between all parties that,
20

21   pursuant to FRCP 41(a)(1)(ii), the above referenced case should be DISMISSED with

22   prejudice and without an award of costs or fees to any party.
23

24
     //
25

26
      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE                SCHEER, HOLT, WOODS &
      (CASE NO. NO. 2:18-CV-00376-RSM) -Page 1                             SCISCIANI LLP
                                                                         701 PIKE STREET, SUITE 2200
                                                                              SEATTLE, WA 98101
                                                                       P: (206) 262-1200 F: (206) 223-4065


     70 nh149903
 1   Stipulated to and presented on this ___ day of April 2019.

 2   By: _________________________________
     Morgan G. Adams, WSBA # 51071
 3
     Attorney for Plaintiff
 4
     By: _________________________________
 5   Dominic L. Bacetich, WSBA # 11336
     Attorney for Plaintiff
 6

 7
     By:
 8   Dennis G. Woods, WSBA No. 28713
     Attorney for Defendants Supreme Chain Logistics, LTD.,
 9   Davinder S. Neele, and “Jane Doe” Neele
10   By:
11   Joseph L. Hogan, WSBA No. 50368
     Attorney for Defendants Supreme Chain Logistics,
12   LTD., Davinder S. Neele, and “Jane Doe” Neele

13
     By: ____________________________________
14   Thomas G. Crowell, WSBA # 23622
15   Attorney for Defendant State Farm Mutual Insurance Company

16

17

18

19

20

21

22

23

24

25   //
26
      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE           SCHEER, HOLT, WOODS &
      (CASE NO. NO. 2:18-CV-00376-RSM) -Page 2                        SCISCIANI LLP
                                                                    701 PIKE STREET, SUITE 2200
                                                                         SEATTLE, WA 98101
                                                                  P: (206) 262-1200 F: (206) 223-4065


     70 nh149903
 1                                           II.     ORDER

 2           THIS MATTER coming before the Court upon the parties’ stipulation and the Court
 3
     being fully advise in the premises, now, therefore, it is hereby
 4
             ORDERED, ADJUDGED AND DECREED that all dates and schedules previously set
 5
     are stricken, the above-entitled matter is terminated in its entirety and dismissed with prejudice
 6
     and without an award of attorney fees to any party.
 7

 8           DATED this 25th day of April 2019.

 9

10

11
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE                     SCHEER, HOLT, WOODS &
      (CASE NO. NO. 2:18-CV-00376-RSM) -Page 3                                  SCISCIANI LLP
                                                                              701 PIKE STREET, SUITE 2200
                                                                                   SEATTLE, WA 98101
                                                                            P: (206) 262-1200 F: (206) 223-4065


     70 nh149903
